     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CSBN 258258
 4
     Special Assistant United States Attorney
 5       160 Spear Street, Suite 800
         San Francisco, California 94105
 6       Telephone: (415) 977-8955
 7       Facsimile: (415) 744-0134
         E-Mail: Ellinor.Coder@ssa.gov
 8
     Attorneys for Defendant
 9
                                    UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11
                                           SACRAMENTO DIVISION
12
13                                                 ) Case No.: 2:18-cv-01066-DMC
     STEPHANIE ANN RINGSTAD,                       )
14                                                 ) ORDER
                     Plaintiff,                    )
15                                                 )
            vs.                                    )
16   NANCY A. BERRHILL,                            )
     Acting Commissioner of Social Security,       )
17                                                 )
                                                   )
18                   Defendant.                    )
                                                   )
19                                                 )
                                                   )
20
21
22
23           Having reviewed Defendant’s motion for an extension and finding good cause, the Court
24
     hereby EXTENDS the schedule in this matter as follows. The deadline for Defendant to file her
25
     response to Plaintiff’s motion for summary judgment is extended thirty (30) days to February 21,
26
27   2019.

28           ///


     [Proposed] Order; 2:18-cv-01066-DMC            1
 1
 2            All other deadlines and scheduling matters set forth in the Court’s July 3, 2018

 3   scheduling Order remain the same.
 4
 5
     Dated:       January 25, 2019
 6                                                       ____________________________________
                                                         DENNIS M. COTA
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     [Proposed] Order; 2:18-cv-01066-DMC             2
